Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
MEMORY CHANNELS CALIBRATION DURING BOOT WHEREIN CHANNELS ARE CALIBRATED IN PARALLEL BASED ON IDENTIFERS – 

II. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “..reading a charge state from an energy source in an electronic device during boot of the electronic device; determining a number of a plurality of memory channels to calibrate in parallel based on the charge state; triggering a calibration on the number of the plurality of memory channels in parallel while a remaining number of the plurality of memory channels are idle; and repeating the reading, determining, and triggering for one or more additional iterations until the plurality of memory channels are calibrated, wherein triggering the calibration comprises: programming selected channels of the plurality of memory channels to be calibrated in parallel with an identifier, wherein non-selected channels of the plurality of memory channels are not programmed with the identifier; writing a command including the identifier to a memory controller that includes the plurality of memory channels; and broadcasting the command with the identifier by the memory controller to control circuitry associated with the plurality of memory channels.” Claims 8 and 18 are both similar to claim 1.
The remaining dependent claims are allowed by virtue of their dependencies on the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.
/Tammara R Peyton/
Primary Examiner, Art Unit 2184
August 3, 2022